EXHIBIT 99 ATC Technology Corporation Reports Second Quarter 2008 NEWS RELEASE Results For Immediate Release For more information, Mary Ryan 630.663.8283 maryan@corpatc.com · Achieves $0.42 EPS and revises 2008 EPS guidance · Record quarter for Logistics with net sales of $86.5 million · TomTom becomes Company’s second largest customer · Repurchased $15 million of stock in the quarter Downers Grove, Illinois, Tuesday, July 29, 2008 – ATC Technology Corporation (ATC) (NASDAQ:ATAC), today reported financial results for the quarter ended June 30, Second Quarter Results For the second quarter of 2008, net sales increased 4.0% to $135.6 million from $130.4 million in the second quarter of 2007.Income from continuing operations for the second quarter of 2008 decreased 22.4% to $9.0 million from $11.6 million in the second quarter of 2007.The resulting income from continuing operations per diluted share was $0.42 for the second quarter of 2008 compared to $0.53 for the second quarter of 2007. 1 The Company’s Logistics segment delivered its strongest quarterly revenue with net sales of $86.5 million, up 25.0% from $69.2 million for the second quarter of 2007.Logistics segment profit for the quarter increased 9.6% to $11.4 million from $10.4 million in the same quarter of last year.The increases in revenue and profit were driven largely by the efficient launch and ramp-up of new business programs, including TomTom, and increased volumes with AT&T and other base business customers.Second quarter 2008 results were partially offset by revenue reductions related to the automotive electronics upgrade program substantially completed during the first quarter 2008 and the Nokia test and repair program, which was terminated in mid-2007. The
